DISMISS and Opinion Filed August 2, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00451-CV

                     PAMELA MCALLISTER, Appellant
                                 V.
                     CITY OF DUNCANVILLE, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-06105

                       MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Smith
                        Opinion by Chief Justice Burns
      Before the Court is appellant’s July 29, 2022 agreed motion to dismiss the

appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE

220451F.P05
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

PAMELA MCALLISTER, Appellant                On Appeal from the 116th Judicial
                                            District Court, Dallas County, Texas
No. 05-22-00451-CV         V.               Trial Court Cause No. DC-21-06105.
                                            Opinion delivered by Chief Justice
CITY OF DUNCANVILLE,                        Burns, Justices Molberg and Smith
Appellee                                    participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal.


Judgment entered August 2, 2022.




                                      –2–